DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 3/01/2019.
Claims 1-48 are canceled and claims 49-70 are new.
4.	Claims 49-70 are remaining in the application.
Specification
5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ship Security Barrier
6.	The disclosure is objected to because of the following informality:
	The Abstract should describe a Ship Security Barrier consistent with that disclosed in the Specification.
Appropriate correction is required.
Claim Objections
7.	Claims 49-70 are objected to because of the following informalities:
	The disclosure clearly describes a ship security device for attachment to a ship railing; however, the claims do not clearly recite such a device and merely generically recite a security device which is not consistent with the disclosure of the invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
9.	It is not clear if claims 49-66 are apparatus or method claims because the claims recite elements of a process of using the device with two configurations; one being unassembled and the other being assembled around a rail and curved, bent or folded about angles over the rail.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	As best understood by the examiner, claims 49 and 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1: McGarian (GB 2524012 A).  D1 discloses a security device comprising: a barrier [9]; and a panel [2], wherein, the security device may be transitioned repeatedly between a first configuration and a second configuration (pg. 10, lines 1-8), in the first configuration the security device is unassembled and at least the barrier may be arranged in a storage configuration in which the barrier curves or bends through a first angle (pg. 10, lines 1-8), and in the second configuration the security device is assembled in an arrangement for use, in which the security device may be assembled around a rail [12, 14]; and wherein, in the second configuration, at least a part of the panel is orientated to be substantially vertical, and the barrier is curved, bent or folded through a second angle, which is greater than the first angle, to protrude away from the panel in a horizontal direction, perpendicular from a plane extending vertically through the rail, to provide an overhang on an exterior side of the rail (see Fig. 4).  The method steps of claim 67 is considered implicit in the use of such a device.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 50-54, 56-61, 63, 65, 66 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over D1: McGarian (GB 2524012 A).  D1 discloses all claimed features as indicated previously, except the specific configurations claimed.  Regarding claims 50-54, 56, 59-61, 63 and 66, D1 discloses on pg. 10, lines 1-8 and in Fig. 4 that such configurations are known or within the scope of the invention.  Such configurations would have been considered obvious variations for versatility in use as would have been recognized by one of ordinary skill in the art.  Regarding claims 57, 58, 65 and 68-70, are considered an obvious design choice to incorporate in configuration as would have been recognized by one of ordinary skill in the art.
14.	Claims 55, 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over D1: McGarian (GB 2524012 A), cited by applicant, in view of D2: McGarian (GB 2533663 A), also cited by applicant.  D1 discloses all claimed features as indicated previously, except the specific configurations claimed.  However, D2 discloses on pg. 14, line 9 – pg. 15, line 10 and Fig. 7 that such configurations are known.  Such configurations would have been considered obvious variations for versatility in use as would have been recognized by one of ordinary skill in the art.
Conclusion
15.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose various ship security barriers.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
17.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/05/2022